                                                                                        I L V'JI»1
                                                                               •        11 ;• p/
                  IN THE UNITED STATES DISTRICT COURT FOR                           '          •
                        THE SOUTHERN DISTRICT OF GEORGIA-ij-p p PM 2^ I 5
                                    SAVANNAH DIVISION              • • •- "             "

    UNITED STATES OF AMERICA,
                                                                       ' saurTT UK ga.
           Plaintiff,

    V.                                                   CASE NO. CV418-195
                                                                       CV419-096
    324 AUTOMOTIVE GRILLES,

           Defendant.




                                         ORDER


         Before        the   Court     is    Claimants    LKQ    Corporation's                and

Keystone Automotive Industries, Inc.'s (collectively "LKQ")

Motion          Regarding       Amendment        of    the    Complaint            and        For

Amendment of the Scheduling Order. (Doc. 46.)^ After careful

consideration            and   for the       reasons stated       below,        the Court

finds          that     LKQ's       Motion     Regarding        Amendment            of       the

Complaint and For Amendment of the Scheduling Order (Doc.

46) should be DENIED IN PART and GRANTED IN PART.

         In      LKQ's       motion,     filed    on     August     13,        2019,          LKQ

represents that the parties were in the process of coming

to an agreement on a case management motion for this case

and      the    related      case    in this district.          Case   No.         19-cv-96.

(Id.       at    1.)   LKQ,    however,      states that        before        such      motion

could       be    finalized,         counsel     for   the    Government            filed          a


1    The    citations         are   to   the   docket    of     Case   No.         18-cv-195
unless otherwise noted.
